Citation Nr: 0112371	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-18 691A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a March 
1983 decision of the Board of Veteran's Appeals which 
determined that the veteran had forfeited his right to 
Department of Veterans Affairs (VA) benefits.

[The issue of whether new and material evidence sufficient to 
reopen the veteran's claim for revocation of forfeiture of 
his rights to VA benefits pursuant to the provisions of 
38 U.S.C. § 6104(a) will be addressed in a separate 
decision.] 


REPRESENTATION

Movant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The movant in this matter is the veteran.  He was on active 
military duty from February 1941 to April 1942.  He was a 
prisoner of war from April 1942 to March 1944; was not under 
military control from March 1944 to October 1945; and was a 
scout in the Philippine Army from October 1945 to June 1946.

This matter comes before the Board of Veteran's Appeals (the 
Board) on motion alleging clear and unmistakable error (CUE) 
in a March 1983 Board decision which found that he had 
forfeited his right to VA benefits.
 

FINDINGS OF FACT

1. In March 1983, the Board issued a decision in which it was 
concluded that the veetrn was guilty of rendering assistance 
to an enemy of the United States.

2. The Board's decision of March 1983 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's March 1983 decision does not contain clear and 
unmistakable error.    38 U.S.C.A. § 7111 (West Supp. 1999); 
38 U.S.C. § 3504(a) (1977); 38 C.F.R. 
§§ 20.1400 et seq. (2000); 38 C.F.R. § 3.902 (1983).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The movant alleges that a March 1983 Board decision, which 
found that he had forfeited his rights to VA  benefits due to 
his rendering assistance to the Japanese Imperial Government 
during World War II, contained clear and unmistakable error.  
The March 1983 Board decision was premised upon the movant's 
participation as a member of the Japanese-sponsored Bureau of 
the Constabulary during the Japanese occupation of the 
Philippines.

In the interest of clarity, the Board will initially review 
the relevant factual background; describe the pertinent law 
and regulations; and then analyze the veteran's contentions 
and render a decision.

Factual Background

The record reflects that in October 1945, the movant signed 
an "Affidavit of Philippine Scout."  The movant reported 
that from March 1943 to March 1944, he was employed by the 
Japanese occupying forces in the Bureau of the Constabulary.  
He reported that on March 23, 1944, he escaped but was 
recaptured in September 1944 by a Filipino working for the 
Japanese, one Z.A. The movant added that he was incarcerated 
until December 1944, when he again escaped and joined the 
"11th Infantry" of the Philippine Army, a guerilla unit.  He 
stated that in October 1945, he was ordered to report to the 
29th Replacement Depot.    

The movant testified before a Board of Officers in December 
1945, called to investigate whether the movant and other 
enlisted Philippine veterans served under the Japanese or 
under the Japanese puppet government.  The transcript of the 
December 1945 hearing reflects that the movant admitted 
attending the Bureau of the Constabulary School for 45 days, 
after which he was assigned as a "stable boy".  The movant 
inconsistently stated that he was not issued a weapon and 
that he was issued a .30 caliber weapon upon serving as a 
guard [transcript, page 1].  The movant stated that he 
participated in patrols.  He reported that he escaped in 
March 1944, and was hiding in the mountain until captured by 
"Japanese spies".  The movant reported that he assisted 
guerillas against the Japanese prior to his capture.  

In a December 1961 statement submitted in support of a claim 
of service connection for a psychiatric disorder, the movant 
reported that he was taken by force from a concentration 
camp, and forced to join the Bureau of the Constabulary 
"under the pain of death."     
 
In July 1969, the movant was granted permanent and total 
disability VA pension benefits.

Beginning in September 1977, the RO received several 
affidavits essentially reflecting that during the Japanese 
occupation, the movant joined the Japanese Bureau of the 
Constabulary.  In one affidavit, T.C. reported that the 
movant first joined an organization called the "Central 
Police" and that the organization was tasked to monitor the 
activities of the guerilla forces.  The affiant added that 
the movant then joined the Bureau of the Constabulary and 
that he did not participate in resistance activities against 
the Japanese.  In a joint affidavit, C.D. and S.C. related 
that the movant served in the Bureau of the Constabulary.  

In March 1979, the RO caused a search to be undertaken of the 
Washington National Records Center (WNRC) in Suitland, 
Maryland.  Subsequently received from the records depository 
was a copy of a March 1945 document entitled "Report of 
[Bureau of the Constabulary] men working with full efforts 
with the Japanese."  The movant's name is listed as one of 
those participating in a "[military police] detail."  Also 
included as a co-collaborator are individuals identified as 
Lieutenant A.Y., and Private A.A.  

A field investigation was undertaken by the RO in November 
1979. The movant was deposed and stated that he had been 
issued the uniform of a stable boy, but denied being issued 
firearms or going on patrols.  He also stated that he joined 
a guerrilla unit after he escaped the Bureau of the 
Constabulary.  

In an interview with C.D., she denied signing the November 
1978 statement reporting the movant was a participating 
member of the Bureau of the Constabulary.  She stated she 
only knew the movant served that organization as a stable 
boy, and that he supplied ammunition and gave her guerilla 
organization information about Japanese troop movements.  

S.C. also indicated that he had not signed the November 1978 
letter.  He added that he knew the movant as a stable boy for 
the Bureau of the Constabulary and that the movant had given 
information to the guerrillas on troop movements and 
ammunitions.

A supplemental field report dated April 1980 is of record.  
During his deposition, the movant testified that he was told 
to join the Bureau of the Constabulary or he would be killed.  
He noted that he wore a Bureau of the Constabulary uniform 
and was issued a firearm, but no bullets, as the purpose was 
to guard the camp.  The movant further related that he was 
not assigned a rank.  He related that although he went on 
patrol with the Japanese, his job was to take care of the 
horses. He also claimed that he gave ammunition to the 
guerrillas while a Bureau of the Constabulary member.  As to 
the motives of those who made statements against his 
interest, the movant alleged they were jealous of his receipt 
of compensation.  

T.C. was also deposed and stated that he knew the movant 
while both were in the Bureau of the Constabulary.  He 
recalled seeing the movant go on patrol with the Japanese and 
that the movant then carried a rifle.  

In his deposition, F.A. stated that he was once a prisoner of 
the Japanese, and that upon his release he met the movant.  
F.A. stated that he saw the movant in the uniform of the 
Bureau of the Constabulary and that he carried a rifle.  He 
added that the movant also guarded the Bureau of the 
Constabulary camp, and that he did not see the movant working 
in the stable.  F.A. said that the movant would go out on 
patrol looking for guerillas.  

A.B.Y. was deposed and stated that the movant served under 
him in the Bureau of the Constabulary.  He stated that the 
movant's rank was sergeant, and that he carried a rifle which 
was fully loaded.  He indicated that the movant did not go on 
patrol with the Japanese and that he was assigned in the town 
maintaining peace and order. The movant also had guard 
duties.  He stated that the movant, as most of his 
subordinates, were periodically detailed to perform stable 
duties.  He stated that it was not true that the movant 
exerted all out efforts in suppressing guerilla activities, 
and that he would be aware of this effort as he was the 
operations officer for the Bureau of the Constabulary.  

Affidavits dated in July 1980 were received from A.P.C., 
J.T.C., and from 
J.T.S.  These statements were to the combined effect that the 
movant joined the Bureau of the Constabulary under the threat 
of execution, that he was a stable boy and that he did not go 
on patrol with Japanese soldiers.  The affiants also 
indicated that the movant gave information to the guerrillas 
while with the Bureau of the Constabulary.

By VA decision dated in October 1980, the movant was held to 
have forfeited all rights, claims and benefits under laws 
administered by VA due to his active participation as a 
member of the Bureau of the Constabulary.  In a January 1981 
notice of disagreement, the movant reiterated that those who 
had made statements against him were acting from a motive of 
"pure jealousy."  

In an affidavit dated December 1980, E. A. indicated that he 
had been a medical officer for guerrilla units and that the 
movant had given him medicines and food. He noted that the 
movant had been forced to join the Bureau of the Constabulary 
and that he provided information concerning the enemy.

In December 1980, the Ministry of National Defense of the 
Philippines certified that the although the movant had joined 
the guerrillas, his name was not on the approved roster of 
those with such recognized service. 

In a December 1980 affidavit, A.G.A. reported that he was the 
unit commander of the 11th Combat Company.  He stated that in 
April 1943, while the movant was a member of the Bureau of 
the Constabulary, the movant informed him that he was going 
to escape.  Mr. A.G.A. stated that he advised the movant to 
wait in order to secure guidance from "Headquarters."  The 
movant provided information concerning the enemy.  He added 
that the movant eventually joined his command. Finally, he 
stated that the movant's brother, sister, and niece had been 
executed by the Japanese because they were his relatives.

An affidavit dated in December 1980 from H.T.C. is of record. 
He related that the movant was forced to join the Bureau of 
the Constabulary to avoid suffering and death. He provided 
the movant a code name and indicated that the movant was an 
intelligence agent.  H.T.C. reported that the movant was 
assigned the specific task of infiltrating the headquarters 
of the Bureau of the Constabulary.  

In April 1981, a personal hearing was conducted at the RO.  
In substance, the movant testified that in December 1942, 
during his incarceration by Japanese forces, he was beaten 
and taken to Japanese Military Headquarters.  There, he was 
forced to join the Bureau of the Constabulary against his 
will.  The movant stated that he feigned illness to avoid 
undergoing anything more than 45 days of training, and was 
assigned to his hometown as a member of the Bureau of the 
Constabulary in March 1943.  He stated that he was assigned 
to perform duties as a stable boy, and that these were 
limited to patrolling the area around the stables and did not 
involve security duties around the Bureau of the Constabulary 
installation.  He added that he frequently absented himself 
to avoid performing duties for the Japanese.  He stated that 
he placed himself in contact with a guerilla leader, who 
advised him not to desert the Bureau of the Constabulary 
because as a member of that organization he could give aid 
and assistance to the guerilla forces.  

The movant denied being issued firearms while a member of the 
Bureau of the Constabulary.  He stated that he was issued a 
uniform, and wore it to facilitate his movement as a guerilla 
agent.

J.P.S. testified in substance that he served as a captain of 
a guerilla unit during the Japanese occupation.  He stated 
that after he ascertained that the movant was assisting the 
guerilla forces by giving them medicines, the movant served 
as his "undercover field agent" and gave information to the 
guerillas as to Japanese movements.  He stated that although 
the movant then expressed a desire to escape from his work as 
a member of the Bureau of the Constabulary, J.P.S. asked him 
to continue his duties.  He added that he never saw the 
movant in a Bureau of the Constabulary uniform.  He stated 
that the movant did not escape from the Japanese on his 
orders

F.C. testified in substance that he was a member of the same 
guerilla unit as Mr. J.P.S., and that he and the movant had 
more than five contacts in which the movant relayed 
information to the guerilla forces.  He stated that the 
movant and he left the guerilla service when Allied forces 
were invading the Philippines. 

In the Board's March 1983 decision, the Board reviewed the 
evidence of record, including the movant's accounts and 
contentions, and specifically noted:

1. The evidence indicated that the movant was a 
member of the Bureau of the Constabulary from March 
1943 to March 1944;

2.  Under the Official Journal of the Japanese 
Military Administration and Executive Order 29, it 
was concluded that membership in the Bureau of the 
Constabulary was evidence of indirect or direct 
assistance to the Japanese war effort;

3.  Apart from the information contained in the 
Official Journal of the Japanese Military 
Administration and Executive Order 29, the Board 
found that forfeiture was supported because of the 
length of the movant's service as a member of the 
Bureau of the Constabulary, and that while a member 
of that organization, the movant had been issued 
arms and a uniform and had participated in patrols;

4.  Although the movant reported he had served with 
the guerilla movement, the movant's service records 
did not substantiate such service;

5.  In light of the fact that the movant had no 
recognized guerilla service, the various reports 
indicating to the contrary were not substantiated, 
and because they were mostly rendered by co-members 
of the Bureau of the Constabulary, they were of 
doubtful credibility;

6.   The movant had given inconsistent and 
contradictory statements relative to his 
participation as a member of the Bureau of the 
Constabulary, including as to his training, 
issuance of a firearm, and participation in 
patrols; and,

7.  Other statements indicated that the movant did 
in fact participate in patrols with Japanese forces 
and that he was issued a rifle; in particular as 
reflected by the statement of the movant's former 
Bureau of the Constabulary commanding officer.   

The Board found that through his activities as a member of 
the Bureau of the Constabulary, the movant rendered 
assistance to the Japanese war effort, and that he was 
therefore guilty of rendering assistance to an enemy of the 
United States.  The Board therefore found that the movant had 
forfeited all right to gratuitous VA benefits.  

Pertinent Law and Regulations  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400 et seq.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error 
is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  (1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made. (2)  Special 
rule for Board decisions issued on or 
after July 21, 1992.  For a Board 
decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error. (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis 
considered in a Board decision. (2) Duty 
to assist.  The Secretary's failure to 
fulfill the duty to assist. (3) 
Evaluation of evidence. A disagreement as 
to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of clear and unmistakable error, the 
definition of such was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that the VA adopt the Court's interpretation of the term 
"clear and unmistakable error".  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of clear and unmistakable error in prior Board 
decisions based on years of prior Court decisions regarding , 
such as Fugo v. Brown, 6 Vet. App. 40 (1993).

Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Id.; see also Olson v. Brown, 5 Vet. 
App. 430, 433 (1993); Porter v. Brown, 5 Vet. App. 233, 
235-36 (1993).  "A determination that there was 'clear and 
unmistakable error' must be based on the record and the law 
that existed at the time of the prior . . . decision.  
Russell, 3 Vet. App. at 314.  

Analysis  

The Board has examined the movant's pleadings of September 
and December 2000, revealing the following essential grounds 
for the requested action:  

1.  That because the movant claims to have served 
with a unit having recognized guerilla service, he 
should perforce have recognized guerilla service, 
which excuses any prior activity in the Bureau of 
Constabulary;

2.  That under the decision of the United States 
Court of Appeals for Veterans Claims in Macarubbo 
v. Gober, 10 Vet. App. 388, 389 (1997), mere 
membership in the Bureau of the Constabulary is 
insufficient to constitute aid and assistance to an 
enemy of the United States;

3.  That the movant has two periods of military 
service, and that because the  forfeiture of his 
benefits was premised upon his initial period of 
service, the provisions of 38 C.F.R. § 3.900(a) are 
applicable and his entitlement should be restored.  
See 38 C.F.R. 
§ 3.900(a) [providing that a forfeiture of benefits 
based on one period of military service does not 
affect entitlement to benefits based upon a period 
of service beginning after the offense causing the 
prior forfeiture], and;

4.  That regulations allow for VA to pay any part 
of benefits forfeited for treasonable acts to be 
paid to the dependents of the person who forfeited 
the benefit, and that these provisions were not 
implemented in his case.

The Board will address each of these contentions in turn.

(1.)  The movant contends that notwithstanding service 
department records indicating that he has no recognized 
guerilla service, he nonetheless aided and assisted the 
guerilla forces against the Japanese occupying force during 
and after his service with the Bureau of the Constabulary.  
He further contends that in March 1983, the Board failed to 
recognize that VA had awarded benefits to others who had 
served in the Japanese sponsored Bureau of the Constabulary, 
if the recipients had performed guerilla service.  As a basis 
of this assertion, the movant asserts the existence of a 
"policy" at the time of the Board's March 1983 decision.  
See motion, September 12, 2000.

The movant's argument does not constitute a valid assertion 
of clear and unmistakable error, either as to the law as it 
existed at that time or as to the facts.

First, the movant has not cited any statute, regulation or 
other substantive provision existent at the time of the March 
1983 decision that supports his assertion of a VA "policy" 
that purportedly excused those suspected of committing 
treasonable acts because of later guerilla service.  The 
Board is aware of no such "policy".  The movant's 
contention that the Board failed to apply appropriate law and 
regulation as it existed in March 1983 accordingly fails.  

With respect to the facts, the Board's March 1983 decision 
clearly reveals that it carefully considered the documentary 
and testamentary affidavits as to the movant's activities as 
a member of the Bureau of the Constabulary as well as his 
claimed guerilla support activities.  The Board then found 
that evidence in favor of the veteran did not corroborate 
information obtained from the service department indicating 
that the movant had no recognized guerilla service.  The 
Board specifically noted that many of the affiants supporting 
the veteran's position wee themselves Bureau of Constabulary 
members [March 1983 Board decision, page 7].    

In essence, the movant appears to contend that because some 
evidence of record in March 1983 as to the matter of his 
support of guerilla activity was in his favor, other evidence 
which was against the claim, to include official records, 
should have been given less weight or no weight.  Thus, to 
the extent that the movant asserts error, he does so on the 
basis that the evidence was weighed improperly.  Such an 
assertion does not constitute a cognizable allegation of 
clear and unmistakable error.  See 38 C.F.R. § 20.1403(d)(3), 
quoted above and  Fugo, supra.
   
(2.)  The movant also contends that under the decision of the 
United States Court of Appeals for Veterans Claims in 
Macarubbo v. Gober, 10 Vet. App. 388, 389 (1997), mere 
membership in the Bureau of the Constabulary is insufficient 
to constitute aid and assistance to an enemy of the United 
States.  

The Board first notes in passing that the Macarubbo decision 
did not so hold.  Instead, the Court held that the Board had 
failed to adequately explain the reasons and bases for its 
decision that membership in the Bureau of the Constabulary 
was "prima facie" evidence of rendering aid and assistance 
to the enemy.  Macarubbo, 10 Vet. App. at 390.  

In any event, even assuming that the Macarubbo opinion would 
support a present day defense of participation in the Bureau 
of the Constabulary, which as indicated above it manifestly 
does not, applicable law clearly holds that claims of clear 
and unmistakable error are to be decided upon the law 
existing at the time of the challenged decision.  See 
38 C.F.R. § 20.1403; see also Russell v. Principi, supra.
Any holding of the Court in 1997, or at any other time in its 
existence for that matter, cannot be considered in 
determining whether the Board erred in 1983.

(3).  38 C.F.R. § 3.900(a)  

The movant additionally argues that the March 1983 Board 
decision was the product of clear and unmistakable error, 
because the Board then failed to apply the provisions of 38 
C.F.R. § 3.900(a).  That regulation provides that forfeiture 
of benefits based on one period of service does not affect 
entitlement to benefits based on a period of service 
beginning after the offense causing the prior forfeiture.

The Board's March 1983 decision stated as follows with 
respect to the veteran's dates of service:

	The veteran had service in the Philippine Scouts from 
February 1941
 to October 1945 and further service as a scout in the 
United States 
Army from October 1945 to June 1946.  He was not 
eligible for 
complete separation when he was discharged in October 
1945.  
[March 1983 Board decision, page 3]

At the time of the Board's March 1983 decision, as well as 
presently, applicable regulation provided that a discharge to 
reenlist was a conditional discharge if it was issued during 
World War II and prior to the date the person was eligible 
for discharge.  The entire period of service under these 
circumstances constitutes one period of service, and 
entitlement to VA benefits is to be determined by the 
character of the final termination of such period of active 
service.  38 C.F.R. § 3.13 (1983); compare 38 C.F.R. § 3.13 
(a)(2) (2000).   

In these circumstances, as was specifically recognized by the 
Board, the movant did not completely separate from service in 
October 1945 and clearly had one period of service.  The 
service department has reported, and the evidence otherwise 
supports a finding, that the movant was a member of the 
Philippine Scouts in February 1941 and was discharged 
therefrom in October 1945 for the specific purpose of 
allowing him to enlist in the Army of the United States as a 
scout.  He thereafter served until June 1946, as reported by 
the service department.  

To the extent that the veteran is now alleging that he had 
two separate periods of service and that VA benefits may be 
properly awarded based on the period of service from October 
1945 to June 1946, he has not provided any argument which 
would call into question the Board's finding that there was 
only one period of service.  Absent more than one period of 
service, his contention based on 38 C.F.R. § 3.900(a) 
necessarily fails. 

Under these circumstances, both the law and the facts were 
correctly applied at the time of the Board's March 1983 
decision, and the movant's assertion is without merit.    

(4.)  38 C.F.R. § 3.902 relative to dependents  

The movant cites the provisions of  38 C.F.R. § 3.902, and 
argues that under that provision VA should "transfer" the 
award of benefits to the dependent spouse.  The movant claims 
that because the Board's March 1983 decision did not 
implement this regulation, clear and unmistakable error 
exists. 

The VA decision forfeiting the veteran's rights to VA 
benefits took place in October 1980.

At the time of the Board's March 1983 decision, as presently, 
38 C.F.R. 
§ 3.902(c) and (d) distinguished between those forfeitures 
declared before and after September 1, 1959.  In the former, 
whenever a veteran's entitlement to benefits had been 
forfeited due to treasonable acts prior to September 2, 1959, 
any part of the benefit payable except for the forfeiture 
could be paid to his wife and children.  38 C.F.R. § 3.902(c) 
(1983).  However for those forfeitures declared after 
September 1, 1959, "[n]o part of the benefits forfeited by 
the person primarily entitled shall be paid to any 
dependent."  38 C.F.R. § 3.902(d)(1983).  

Thus the law in March 1983 prohibited "transfers" to 
dependents, and the movant's assertion is without merit.    

The Board further notes that the matter of any "transfer" 
of VA benefits to the veteran's dependents was not before the 
Board in any event.  It is clear that the veteran sought VA 
benefits on his own behalf in March 1983.   

ORDER

Clear and unmistakable error not having been present in the 
Board's March 1983 decision, the motion is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeal

 


